Nott, J.,
delivered the opinion of tlie court:
The court is at a loss to understand,how this case could have been submitted on its record.
In the first place, the claimant sues, as executrix, upon a cause of action which apparently accrued in the lifetime of her testator. Her appointment as executrix and her right to maintain this action as such are not shown, though the objection is specially taken in the defendants’ brief.
In the second place, the lease upon which the action is brought is not proven. A copy is attached to the petition, and there are various references to it hi the proceedings and correspondence of the executive officers; but attaching a paper to a petition does not dispense with proving its authenticity, and the correspondence and proceedings of the officers referred to, having occurred after the controversy had arisen, are not evidence, and should never have been printed or placed in the record.
In the third place, if the lease Avere properly authenticated, it would then appear on the record that the cause of action accrued, at the latest — i. e., that the last installment of rent became due and payable — on the 1st of December, 1869, or the 1st of January, 1870 (whichever the lease may be construed to mean), but that the action was not brought till the 21st of January, 1876. There is nothing in the record to take the case out of the statute of limitations (Rev. Stat., § 1069). It is settled by the decision of the Supreme Court in Wilder’s Case (7 C. Cls. R., 286) that a subsequent payment, made Avithin the six years, vdll not do so. The statute begins to run Avhen a “ claim first accrues,” and the only exceptions to its operation are those therein enumerated and the two additional instances of a creditor residing on belligerent territory (Sierra’s Case, 9 C. Cls. R., 224), or of a claim accruing when there is no person in existence qualified to sue upon it (Fulenweider’s Oase, ib., 403). It is possible that the last case may sustain the claimant’s,-but there is nothing in the record which discloses such a fact.
The judgment of the court is that the petition be dismissed.